Citation Nr: 1734707	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-41 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for asthma with chronic obstructive pulmonary disease (COPD).

2. Entitlement to a compensable rating for headaches prior to March 20, 2015.

3. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to March 20, 2015.


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1963 to January 1967, to include service in Thailand.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for asthma with COPD and a compensable rating for service connected headaches. In a May 2015 rating decision, the RO granted an increased rating of 50 percent for the Veteran's headaches, effective March 20, 2015. Although the RO granted the maximum schedular rating for the Veteran's headaches, it was not granted for the entire appeal period, and the Veteran did not indicate that he was satisfied with this decision; thus, the issue is still before the Board. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in his VA Form 9 dated June 1, 2015 the Veteran raised the issue of an earlier effective date for his increased rating claim. Specifically, he claimed that his 50 percent disability rating for headaches should have been granted effective April 15, 2014, or the date of the first VA examination which reflected the criteria necessary for an increased rating. As the decision herein grants an increased rating for headaches effective April 15, 2014, the Board will not refer the issue of earlier effective date raised by the Veteran to the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not have service in the Republic of Vietnam, and he is not shown by competent and probative evidence to have been exposed to herbicides in Thailand or otherwise in service.

2. The Veteran does not have asthma with COPD that onset during active service or was caused by his active service.

2. Prior to April 15, 2014, the Veteran's service connected headaches were manifested by less frequent attacks lasting for a period of hours which did not interfere with daily living or produce economic inadaptability. 

3. Resolving all doubt in favor of the Veteran, since April 15, 2014 the Veteran's service connected headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4. Prior to April 15, 2014, the most probative evidence reflects that the Veteran's service-connected disabilities, standing alone, were not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.

5. Since April 15, 2014, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Asthma with COPD was not incurred or aggravated in service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. Prior to April 15, 2014, the criteria for a compensable rating for headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

3. Since April 15, 2014, the criteria for a rating of 50 percent for headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

4. Prior to April 15, 2014, the criteria for a total disability rating based on individual unemployability were not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

5. Since April 15, 2014, the criteria for a total disability rating based on individual unemployability have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated December 2012. The Veteran has not alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, private medical treatment records and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Organic diseases of the nervous system such as headaches and hearing loss are qualifying chronic diseases. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran contends that his asthma with COPD initially manifested during service or is otherwise related to his active service. Specifically, he contends that his asthma is caused by exhaust and fumes from airplanes he was exposed to during service.

Service treatment records reflect that the Veteran has a chest x-ray finding of mild passive vascular congestion of the lung fields in December 1966. There was no diagnosis of asthma or COPD at that time, and service treatment records are silent as to any further incidents of respiratory disease. The Veteran's service entry examination noted normal lung and chest function. The Veteran's service discharge examination specifically listed that he did not suffer from asthma, shortness of breath, chronic cough, or pain in the chest.

A December 2012 VA examination noted the Veteran's report of a diagnosis of asthma with COPD some years ago by his private physician. The Veteran also reported ongoing daily treatment of his asthma with COPD by daily inhaler use. The examiner opined that the Veteran's COPD was not related to his military service and as rationale stated that the Veteran had not been treated for COPD, a chronic condition, while in service. Concerning the Veteran's asthma, the examiner stated that the disability was also not caused by service as the asthma suffered is acute and recently diagnosed, was not identified in service, and was without exacerbation until recently. The examiner also opined that the incidental finding of  mild passive vascular congestion of the lungs found in a chest x-ray during service was not asthma or COPD.           

Private medical treatment records reflect ongoing treatment of the Veteran's asthma with daily use of an inhaler beginning in April 2005 and confirm a diagnosis of COPD in December 2004; however, records are silent as to etiology of the Veteran's asthma or COPD diagnosis.    

The Veteran also contends that his asthma with COPD is related to exposure to Agent Orange during his service in Thailand. The AOJ undertook the proper development to attempt to verify the Veteran's exposure to herbicides, and a report of no herbicide exposure from the Joint Service Records and Research Center (JSRRC) was obtained and is associated with the claims file. However, even assuming, arguendo, that he was exposed to herbicides in service, presumptive service connection on such basis is available only for those disabilities enumerated by statute or regulation; asthma is not an enumerated condition. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. Thus, to the extent the Veteran seeks service connection for asthma under the presumptive provisions based on herbicide exposure, the claim must be denied.

The Board has considered the Veteran's lay statements that his asthma with COPD is related to military service, but finds that he is not competent to opine as to the etiology of his respiratory disabilities, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation. See Jandreau, 492 F.3d 1372. As such, his lay statement concerning a nexus between his disability and active service does not constitute competent medical evidence and lacks probative value.

Based on the foregoing, the Board finds that there is no evidence of an in-service event related to the Veteran's claimed asthma with COPD and no nexus between his current asthma with COPD and military service. The Board finds the opinion of the December 2012 VA examiner highly credible, probative, and persuasive because the opinion is based on the Veteran's pertinent medical history as well as the results of a physical examination and gives a thorough, well-explained rationale for its opinions; the report provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for asthma and COPD. The benefit of the doubt doctrine is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. The Veteran's entire history is reviewed when making disability evaluations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When after careful consideration of all procurable and assembled data a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

In his claim for an increased rating dated March 2011, the Veteran contends that his service connected headache disability is more severe than the noncompensable rating he was assigned prior to March 20, 2015. As noted above, the Veteran was assigned a 50 percent disability rating by the RO effective March 20, 2015. 

The Veteran's headache disability is rated under Diagnostic Code 8100. Under Code 8100, a 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months. A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Code 8100. A noncompensable rating is assigned with less frequent attacks. Id.  

A VA examination dated December 2012 reflects findings of migraine headaches with pain on both sides of the head with a duration of less than one day without prostrating attacks. The Veteran reported headaches occurring once a month and denied nausea, vomiting, and incapacitating episodes resulting from his headaches. The examiner found the Veteran did not suffer from prolonged attacks of headache pain and that the infrequent headaches did not negatively impact the Veteran's ability to work. 

A VA examination dated April 15, 2014 records the Veteran's report of headaches beginning in 1965 and becoming debilitating in 2006. He reported headaches that are pounding and pulsing in the right temple with a frequency of four times per month with a duration of four hours to an entire day. The Veteran further reported that he suffered one to two prostrating attacks per month where he is unable to do anything for the day as a result of the attack's severity. The examiner noted the headaches caused nausea and prostrating attacks. The examiner also opined that the headaches did not cause severe economic inadaptability, though he did note the Veteran was no longer able to substitute teach as a headache would prevent him from working.

The Veteran was afforded another VA examination in March 2015. The examiner again confirmed the diagnosis of headaches and recorded the Veteran's reports of headaches with a frequency of four to five times monthly. The Veteran reported that the frequency of his headaches had increased since 2010 when they were reported as happening two to three times a month. The examiner reported the Veteran's headache pain as pulsating or throbbing, with pain localized to one side of the head which worsened with physical activity. The examiner also found the Veteran suffered from nausea, vomiting, sensitivity to light and sound, and changes in vision associated with his headaches. The examiner further noted the headaches produced prostrating attacks which were productive of severe economic inadaptability. In support of his findings, the examiner stated that the Veteran's headaches were prostrating for at least two days a week, and he would be unable to maintain useful and gainful employment due to his headaches because they are randomly occurring without known triggers. The examiner concluded by noting that he had reviewed the Veteran's headache log/diary as well as other documents associated with the Veteran's medical prescription of Sumatriptan to treat his headaches. 

Medical treatment records reflect continued complaints of severe headaches as well as prescription medication used to treat the condition. The medical treatment records are silent as to frequency or duration of the attacks. 

The Veteran has also submitted two lay statements concerning the severity of his headaches. One statement from his wife, dated January 2014, details the frequency of his headaches as five times a month with two or three causing him to seek darkness and quiet with a duration of a couple of hours to one day. The Veteran's wife further details that the headaches leave him fatigued, unable to do anything productive, and were the reason the Veteran was unable to continue to substitute teach. Another statement from K.P. dated December 2014 detailed that the Veteran's headaches cause him to stay in bed.  

The Board notes that headaches and headache symptoms are the types of symptoms that are readily amenable to lay observation as they are subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Several examination records note the Veteran's continued reports detailing his headache frequency, his headache severity, and the length of his headache attacks. Nothing in the record contradicts his statements, and his statements are generally consistent with the medical evidence of record. The Board finds the Veteran's statements, as well as the other lay statements provided, are credible and probative.

The Board finds the opinions of the April 2014 and May 2015 VA examiners highly credible, probative, and persuasive because the opinions are based on the Veteran's pertinent medical history as well as the results of a physical examination, and both give a thorough, well-explained rationale for all opinions. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Though the April 2014 VA examiner found that the Veteran experienced headaches with less frequency, both the April 2014 and May 2015 VA examination reports recorded the Veteran suffered from prostrating attacks that lasted at least one day in duration at a frequency of at least four times a month which were severe enough to cause non-headache symptoms associated with his headaches. Although the record does not include statements from employers, a timeline, or employment record regarding absenteeism, based on the Veteran's report of symptoms and attacks and resulting functional impairment, the Board resolves reasonable doubt in the Veteran's favor to find that since April 15, 2014 his headache disability more nearly approximated very frequent prostrating and prolonged attacks of headache pain productive of severe economic inadaptability. The April 2014 VA examination report, as well as the lay statements submitted, detail the Veteran being unable to substitute teach as a result of his headaches and their severity. 

Accordingly, the evidence more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 8100 from April 15, 2014, or the date of the VA examination which reflects the necessary criteria for an increased rating. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a. The Board finds that since April 15, 2014, the service connected headache disability is rated at the highest schedular rating under Diagnostic Code 8100.

The Board has also considered whether an increased disability rating was warranted at any point during the appeal period prior to April 15, 2014. The evidence does not show that prior to April 15, 2014 the headache disability manifested characteristic prostrating attacks averaging one in two months over the last several months, characteristic prostrating attacks averaging once per month over the last several months, or very frequent prostrating and prolonged attacks of headache pain productive of severe economic inadaptability. The December 2012 VA examination record shows the Veteran himself denying prostrating or prolonged headache attacks, and the examiner found that his headaches did not produce a negative economic impact on the Veteran. As such, the evidence does not reflect that that the Veteran became entitled to a compensable disability rating for headaches prior to April 15, 2014.

In sum, prior to April 15, 2014 the Board finds that a compensable rating for the Veteran's service connected headache disability is not warranted. Resolving all doubt in favor of the Veteran, since April 15, 2014 the Board finds that an increased rating of 50 percent is warranted for the Veteran's service connected headaches. 

As a final matter, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IV. TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2016).

A request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

Prior to April 15, 2014, the Veteran's service-connected disabilities included prostate cancer (40 percent); residual scar of the anterior trunk (10 percent); headaches (0 percent); and erectile dysfunction (0 percent); his combined disability rating was 50 percent. Prior to April 15, 2014, the Veteran did not meet the minimum schedular requirements for a TDIU. See 38 C.F.R. §§ 4.16(a), 4.25 (2016). Thus, the only basis for the assignment of a TDIU prior to April 15, 2014 is on an extraschedular basis.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2016). It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Factors such as employment history, and educational and vocational attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15 (2016)). The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Id.

Upon review of the record, the Board finds that the evidence of record is insufficient to show that, prior to April 15, 2014, the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities. 

In VA examinations conducted in January 2012 and December 2012, the Veteran's residuals of prostate cancer were found to have no functional impact on his ability to work. Similarly, as discussed at length above, the December 2012 VA examiner found the Veteran's headaches not to have any functional impact on his employability. The examiner reached this conclusion in part based on the Veteran's report that he did not experience any incapacitating episodes or prostrating headache attacks at that time. 

In finding that the Veteran's service-connected disabilities did not cause him to be unemployable prior to April 15, 2014, the Board has considered the lay statements from the Veteran and his wife, all submitted in support of the Veteran's claim, indicating in pertinent part complaints of pain and inability to work. However, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs these lay statements. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In addition, the Board finds the VA examinations and opinions of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Although the Board finds that prior to April 15, 2014, the Veteran did indeed have some impairment due to his service-connected disabilities, such a level of impairment is recognized by the ratings assigned during that time. Finally, the record does not contain evidence that prior to April 15, 2014, the Veteran's service-connected disabilities took him outside the norm of any other Veteran rated at the same level.

Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for a TDIU claim on an extraschedular basis prior to April 15, 2014.

Since April 15, 2014, the Veteran is service-connected for headaches (50 percent); prostate cancer (40 percent); residual scar of the anterior trunk (10 percent); and erectile dysfunction (noncompensable); his combined disability rating is 70 percent as of April 15, 2014. 38 C.F.R. § 4.16 (a)(2). Since April 15, 2014, the Veteran meets the threshold criteria for consideration of a schedular TDIU. See 38 C.F.R. § 4.16(a).

A review of the evidence reflects the significant impact his service-connected disabilities have had on his ability to work since April 15, 2014.

In the April 15, 2014, VA examination for headaches, the examiner considered the Veteran's service-connected disabilities. The VA examiner noted that the Veteran experienced four headaches per month that lasted at least four hours and had one to two prostrating headaches each month that rendered him unable to "do anything for that day." The Veteran reported at that time that he was no longer working as a substitute teacher. The examiner opined that the Veteran's headaches would not prevent him from maintaining gainful employment. However, as noted above, when resolving reasonable doubt in the Veteran's favor, the Board finds that since April 15, 2014 the Veteran's headache disability has more nearly approximated very frequent prostrating and prolonged attacks of headache pain productive of severe economic inadaptability. 

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that since April 15, 2014, the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment, in accordance with his occupational background and education level.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU, since April 15, 2014, is warranted. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asthma with chronic obstructive pulmonary disease (COPD) is denied.

Prior to April 15, 2014, entitlement to an initial compensable rating for headaches is denied.

From April 15, 2014 forward, entitlement to an increased rating of 50 percent for headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied prior to April 15, 2014.

Entitlement to a TDIU is granted effective April 15, 2014,




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


